Citation Nr: 0948354	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In this decision the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  In February 2007, the 
Veteran testified at the RO before the undersigned at a Board 
video conference hearing.  A transcript of that hearing has 
been incorporated into the claims file.  This matter was 
previously before the Board in July 2007 at which time it was 
remanded for additional development.  In a June 2009 rating 
decision, the Board granted the claims of entitlement to 
service connection for hearing loss of the right ear and 
tinnitus.  As these decisions represent a full grant of the 
benefits sought with respect to the issues, they are no 
longer in appellate status and will not be further addressed.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's left ear hearing loss became manifest many 
years after service and is not otherwise related to service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R  § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in October 2003, which was prior to the 
December 2003 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2003 letter, as well as in a July 2006 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim decided herein, and which party was responsible for 
obtaining the evidence.  38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Thus, the Board finds that the notice required by the 
VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in a March 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting that he 
provide information or medical records showing treatment for 
the claimed disability.  The appellant was also afforded VA 
examinations in October 2003 and May 2009.  The opinions 
supplied as part of these examinations were based on a 
thorough examination of the appellant, the appellant's 
medical history and complaints, and objective findings.  As 
is explained in greater detail below, the Board finds that 
these examination reports are adequate and that the examiners 
provided sufficient detail for the Board to make a decision 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Additionally, as noted 
above, the appellant was provided with the opportunity to 
testify and did so testify at a Board video conference 
hearing in February 2007.     

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's service personnel records show that his 
military occupational specialty was that of a heavy vehicle 
operator.

The Veteran's February 1971 enlistment examination report 
shows puretone hearing thresholds of 20, 10, 0, and 10 
decibels in the left ear at 500, 1000, 2000, and 4000 Hertz, 
respectively.  Hearing threshold decibel levels were not 
performed at 3000 or 6000 Hertz.

A service treatment record in August 1971 shows that the 
Veteran was fitted for ear plugs, single flange, size small.  

An audiogram reported dated in February 1972 shows puretone 
hearing thresholds of 10, 5, 0, 10, 0 and 5 decibels in the 
left ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively.  

Findings during the Veteran's June 1975 separation 
examination revealed puretone hearing thresholds of 10, 0, 0, 
5, 0, 20 decibels in the left ear at 500, 1000, 2000, 3000, 
4000 and 6000 Hertz, respectively.

VA examination findings in November 1975 show that the 
Veteran's auricles, canals and tympanic membranes were 
nonpathologic.  There was no mastoid tenderness and no 
discharge.  Hearing loss was not found at that time.  

When filing his claim of entitlement to service connection 
for hearing loss in August 2003, the Veteran reported that 
from February 1972 to June 1975 his primary job duties in 
service had been fueling different types of jet aircraft.  He 
reported that many hours had been spent each day on the 
flight line around these aircraft during take offs and 
landings.  He said that noises from the jet engines were 
extremely loud and that hearing protection had not been 
provided.

On an authorized audiological evaluation in October 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
55
65







Speech audiometry revealed speech recognition ability of 92 
percent in the left ear. 

The examiner remarked that the Veteran demonstrated normal 
hearing at all test frequencies at the time of his enlistment 
and that he had been instructed on hearing protections and 
had been fitted with ear plugs in August 1971.  The examiner 
further noted that one year post his enlistment audiogram in 
February 1972, the Veteran continued to show normal hearing 
in the left ear as well as at his discharge examination in 
June 1975.  The examiner noted that the Veteran's present 
left ear hearing loss was not present at the time of his 
service discharge and therefore he considered it "unlikely" 
that the present hearing loss in this ear was service 
connected.  

The Veteran testified at a Board video conference hearing in 
February 2007 that he drove a truck in service for 
approximately three years and was exposed to noise from the 
trucks.  He also testified that his duties involved 
delivering fuel to different aircraft as well as defueling 
aircraft and that these duties required him to work on the 
flight line.  He said the only hearing protection he was 
issued in service were little yellow foam earplugs in boot 
camp that he was responsible for.  He said that he actually 
put cotton in his ears or a cigarette butt to afford some 
type of hearing protection.  He said that after service he 
worked for 27 years in the coal mines and was a foreman.  He 
said that most of the companies he worked for during that 
time issued ear protection.  He said that he presently worked 
for the Department of Labor.  

At the hearing the Veteran submitted an April 1975 letter of 
appreciation from the Commanding Officer of a Marine Aircraft 
Group thanking the Veteran for his efforts in refueling and 
defueling aircraft.  

VA outpatient records from 2005 to 2009 include a September 
2005 record containing a notation of chronic hearing loss.  
These records are otherwise devoid of complaints or treatment 
regarding left ear problems, to include hearing loss.   

On the authorized audiological evaluation in May 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
60
65







Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  The examiner remarked that the 
Veteran had normal hearing on examinations in service in 
August 1971, February 1972 and at separation in June 1975, 
although a standard threshold shift was evident at 6000 Hz 
from the 1972 to 1975 examinations.  The examiner noted that 
the Veteran had been exposed to noise from vehicles and 
aircraft in service "without ear protection", but opined 
that since the service treatment records revealed normal 
hearing bilaterally, it was less than likely as not (less 
than a 50/50 probability) that his hearing loss was caused by 
or a result of heavy vehicles and aircraft.

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but these provisions do not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).

As a starting point, based on the audiological findings from 
the October 2003 and May 2009 VA examinations, the Veteran 
currently meets the regulatory hearing thresholds for 
impaired hearing of the left ear.  38 C.F.R. § 3.385.  

As the record does not show nor does the Veteran contend that 
his claimed disability is due to a combat-related injury, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
are inapplicable.  Nonetheless, the Board concedes that the 
Veteran was exposed to noise from aircraft engines and from 
truck engines, but also notes that he had been issued ear 
protection, i.e., ear plugs, in August 1971.  

As for medical evidence of inservice hearing loss or 
treatment thereof, the Veteran's service treatment records 
are devoid of such treatment.  Both his enlistment and 
separation examination reports show normal hearing.  There is 
also a postservice VA examination report in November 1975 
stating that no hearing loss was found at that time.

The first evidence of hearing impairment in the left ear that 
meets VA's definition of hearing impairment, see 38 C.F.R. 
§ 3.385, is noted many years after service, on an October 
2003 VA examination report.  It was at this examination that 
the Veteran reported that he had had hearing loss "for the 
past several years".  This time frame places the onset of 
the Veteran's hearing loss many years after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Accordingly, service connection under the provisions of 
38 C.F.R. § 3.303(b) based on chronicity or continuity of 
symptomatology has not been established.  Further, there is 
no evidence of sensorineural hearing loss to a compensable 
degree within one year of service separation, so as to permit 
a grant of service connection on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The fact that there is no evidence showing that the Veteran 
exhibited left ear hearing loss that meets VA's definition of 
hearing impairment under 38 C.F.R. § 3.385 during service or 
for many years after service is not fatal to his claim.  As 
noted above, for service connection it is not required that a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
be demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding the provisions of § 3.303(d) with respect to 
medical nexus evidence, the only medical evidence addressing 
a nexus to service militates against the Veteran's claim.  
More specifically, there is the October 2003 VA examiner who 
noted the Veteran's inservice noise exposure to aircraft and 
vehicles, but concluded that it was "unlikely" that his 
current hearing loss was related to such inservice noise 
exposure in view of the fact that his left ear hearing loss 
was not present at the time of his service discharge.  There 
is also the opinion of the May 2009 VA examiner who similarly 
considered the Veteran's inservice noise exposure from 
aircraft and vehicles "without ear protection", but went on 
to opine that his left ear hearing loss was "LESS than 
LIKELY AS NOT (less than 50/50 PROBABILITY) caused by or the 
result of heavy vehicles and aircraft".  He explained that 
this was in view of his normal hearing in service.  Thus, 
while service connection is possible if a current hearing 
loss can be adequately linked to service, this is not the 
case here.  Neither the October 2003 examiner nor the May 
2009 examiner attributed the Veteran's postservice left ear 
hearing loss to his inservice noise exposure.  

While the Board has reviewed and acknowledges the Veteran's 
own statements that his left ear hearing loss is the result 
of noise exposure in service, as a lay person he is not 
competent to provide evidence regarding a diagnosis or its 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  See also 
Jandreau, supra.  

It should be emphasized that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent evidence that 
supports the Veteran's assertions as to a nexus between his 
active military service and his current left ear hearing 
loss, and the only medical opinions on this point weigh 
against the claim.

Accordingly, the Board finds that the claim of entitlement to 
service connection for left ear hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b.)


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


